Case 3:19-cv-14834-BRM-DEA Document 26 Filed 02/26/21 Page 1 of 1 PageID: 580




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                         :
KEVIN JOHNSON, individually and on       :
Behalf of all others similarly situated, :
                                         :
                        Plaintiff,       :
                                         :
       v.                                :         Case No. 3:19-cv-14834-BRM-DEA
                                         :
SHOP-VAC CORPORATION,                    :
                                         :
                        Defendant.       :               ORDER
____________________________________:


       THIS MATTER comes before the Court by a Motion for Reconsideration (ECF No. 20)

filed by Defendant Shop-Vac Corporation (“Shop-Vac”), pursuant to Local Civil Rule 7.1 seeking

reconsideration of the June 29, 2020 Opinion and Order (ECF Nos. 18-19), which dismissed nine

of Plaintiff Johnson’s (“Johnson”) eleven claims. Johnson opposes the motion. (ECF No. 21.)

Having reviewed the parties’ submissions filed in connection with the Motion and having declined

to hold oral argument pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth

in the accompanying opinion, and for good cause shown,

       IT IS on this 26th day of February 2021,

       ORDERED that Shop-Vac’s Motion to for Reconsideration (ECF No. 20) is DENIED.

                                                    /s/ Brian R. Martinotti___________
                                                    HON. BRIAN R. MARTINOTTI
                                                    UNITED STATES DISTRICT JUDGE
